DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on July 7, 2022, the applicants have elected species II (compound 163 on page 57 of specification) for further prosecution.
3. Claims 1-20 are pending in the application.
4. The elected species (compound 163) is allowable over the prior art. Therefore, search has now been extended to additional species of formula 1 where variables CY1, CY2 and CY14 represent phenyl group, variable R12 represents phenyl group and variable X1 represents C.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds of formula 1 where variable X1 represents N, Si or P and M represents every known metal in the art. The only written description is for preparing and using instant compounds of formula 1 where variable X1 represents C and M represents Ir (see metal complexes  on pages 52-67 of specification).
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (EP 3067361 A1).
Lee discloses organometallic compounds and organic light-emitting devices comprising these compounds. The Iridium complexes 139-156 (see pages 113-114) disclosed by Lee anticipate the instant claims when variables CY1, CY2 and CY14 represent phenyl group and the metal is Iridium in the instant compounds of formula 1.
9. Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim (KR 2016/0045508).
Kim discloses organometallic compounds and organic light-emitting devices comprising these compounds. The Iridium complexes 418-422 (see page 29) disclosed by Kim anticipate the instant claims when variables CY1, CY2 and CY14 represent phenyl group and the metal is Iridium in the instant compounds of formula 1.
     
                           IMPROPER     MARKUSH     GROUP
10. Claims 1-20 are rejected under doctrine of Improper Markush Grouping since the compounds of formula 1 lack a common core. In compounds of formula 1, variables CY1, CY2, CY14, M and R12 are critical for the common core of these compounds.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /CHARANJIT AULAKH/                                 Primary Examiner, Art Unit 1625